                      Case 6:19-cv-06442-FPG Document 12 Filed 11/27/19 Page 1 of 1
AO 450 (Rev. 11/11) Judgment in a Civil Action


                                         UNITED STATES DISTRICT COURT
                                                                  for the
                                                     Western    District of        NY


               VIDAL MAURICE WHITLEY,                                )
                             Plaintiff                               )
                                v.                                   )         Civil Action No.      19-CV-6442-FPG
       GOVERNOR ANDREW CUOMO &                                       )
  DOCCS COMMISSIONER ANTHONY ANNUCCI,
                            Defendant
                                                                     )

                                             JUDGMENT IN A CIVIL ACTION

The court has ordered that (check one):

   the plaintiff (name)                                                                                        recover from the
defendant (name)                                                                                                  the amount of
                                                                            dollars ($               ), which includes prejudgment
interest at the rate of                   %, plus post judgment interest at the rate of             % per annum, along with costs.

    the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
                                   recover costs from the plaintiff (name)
                                            .

    other:     The Clerk of Court will close this case as dismissed with prejudice.

                                                                                                                                     .

This action was (check one):

   tried by a jury with Judge                                                                         presiding, and the jury has
rendered a verdict.

   tried by Judge                                                                         without a jury and the above decision
was reached.

    decided by Judge        Frank P. Geraci, Jr.                                               on a motion for n/a
dismissing case with prejudice.
                                                                                                                                     .

Date:             11/27/2019                                                  CLERK OF COURT



                                                                                          Signature of Clerk or Deputy Clerk
